DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s response to restriction filed 12/02/2021.
Election/Restrictions
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/02/21
Applicant's election with traverse of Species C in the reply filed on 12/01/2021 is acknowledged.  The traversal is on the grounds that restriction of Species A, D, E should be withdrawn as to being part of Species C as claim 1 is generic and Figures 4A-6C are the same modular motor.  This has been found persuasive in view of applicant’s arguments filed 12/02/2021, as such the restriction between Species A, C, D, and E (henceforth Species C) have been withdrawn. 
Applicants’ arguments in regards to the restriction between Species B and C have not been found persuasive because Species C is a motor classified in A63B21/005 while Species B is a bicycle classified in A63B22/0605. The requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
	In applicant’s amendments, claims 10-21 were withdrawn. Claims 1-9, and 22 are currently pending and considered below. An action on the merits now follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, no new matter should be entered:
Claim 2, lines 1-2: “wherein the resistance mechanical interface is further configured to couple in parallel to a second resistance mechanical interface in a second exercise machine” (no Figures show a “resistance mechanical interface 112” coupled to another mechanical interface, the specifications do not further equate the interface 112 to another structure shown nor show a second exercise machine that includes all the limitations within claim 1).
Claim 3, lines 1-2: “wherein the resistance mechanical interface is further configured to couple in series to a second resistance mechanical interface in a second exercise machine” (no Figures show a “resistance mechanical interface 112” coupled to another mechanical interface, the specifications do not further equate the interface 112 to another structure shown nor show a second exercise machine that includes all the limitations within claim 1).
Claim 4, lines 1-2: “wherein the control interface is further configured to couple in parallel to a second control interface in a second exercise machine” (no Figures show a control interface 116 coupled to another control interface in either series or parallel).
Claim 5, lines 1-2: “wherein the control interface is further configured to couple in series to a second control interface in a second exercise machine” (no Figures show a control interface 116 coupled to another control interface in either series or parallel).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 4: “a resistance mechanical interface” that is “configured to provide a force from the central electromagnetic resistance unit”.
Claim 22, line 6: “a resistance mechanical interface” that is “providing a force from a central electromagnetic resistance unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claims 1 and 22 limitation “resistance mechanical interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification filed 11/01/2019 does not provide structure to the resistance mechanical interface, likewise the Figures filed 11/01/2019 show the mechanical interface as an arrow pointing from the resistance unit 104 to the actuator 114. It is unclear if the mechanical 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-9, and 22 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by US 20210111646 A1 (Rubin).
	Regarding Independent Claim 1, Rubin discloses an exercise machine (system architecture 300, Figure 3), comprising: 
	a monitor interface (external device 340; “external devices such as, but not limited to, other computing devices e.g., desktop computers” ¶ 56; desktop computer have monitors); 
	a central electromagnetic resistance unit (electromagnetic actuator motor 350, see ¶ 30); 
(motor interface 330) configured to provide a force from the central electromagnetic resistance unit (in as much as applicant has shown and as best understood/described the motor interface provides current to the motor 250 which controls the motor force) in response to: 
	a control interface (controller 322 in drive board 320) that receives commands from an exercise actuator (controller 304 in controller board 302; in as much as applicant has shown the controller 304 that controls and monitors the drive board 320); 
	and a software interface (communication module 324 with memory 338) that receives collaborative information about an exercise session (“used to store instructions and data for use and execution by controller 322” ¶ 60; in as much as applicant has shown and as best understood the memory 338 receives and stores information regarding the exercise session).  

    PNG
    media_image1.png
    470
    626
    media_image1.png
    Greyscale

Figure 3: Rubin

	Regarding Claim 2, Rubin further discloses the exercise machine of claim 1, wherein the resistance mechanical interface is further configured to couple in parallel to a second resistance mechanical interface in a second exercise machine (“a single motor/motor assembly may be modified to include additional motors or motor assemblies” ¶ 41; in as much as applicant has shown and as best described the motor assembly may run parallel to a second motor assembly both running motor interfaces for their respective motors.  
	Regarding Claim 3, Rubin further discloses the exercise machine of claim 1, wherein the resistance mechanical interface is further configured to couple in series to a second resistance mechanical interface in a second exercise machine (“implementations of the present disclosure may include multiple motor assemblies, each configured to actuate a corresponding link” ¶ 41; in as much as applicant has shown and as best understood each multiple motor assembly with multiple motors run their respective motors in series via their respective motor interfaces 220).  
	Regarding Claim 4, Rubin further discloses the exercise machine of claim 1, wherein the control interface is further configured to couple in parallel to a second control interface in a second exercise machine (“a single motor/motor assembly may be modified to include additional motors or motor assemblies” ¶ 41; in as much as applicant has shown and as best understood multiple motor assemblies including their controllers may run in parallel).    
	Regarding Claim 5, Rubin further discloses the exercise machine of claim 1, wherein the control interface is further configured to couple in series to a second control interface in a second exercise machine (“implementations of the present disclosure may include multiple motor assemblies, each configured to actuate a corresponding link” ¶ 41; in as much as applicant has shown and as best understood the multiple motor assemblies are running in series actuating corresponding links).  
	Regarding Claim 8 and 9, Rubin further discloses the exercise machine of claim 1, wherein the central electromagnetic resistance unit is two motors (“a single motor/motor assembly may be modified to include additional motors or motor assemblies” ¶ 41).

	Regarding Independent Claim 22, Rubin discloses a method (system architecture 300), comprising:  
	receiving commands from an exercise actuator (controller 304 in controller board 302) via a control interface (controller 322 in drive board 320; “controller 304 that controls various functions of the exercise device including, but not limited to, control and monitoring of a power system via a power system interface 306 and managing equipment I/O 308” ¶ 54; in as much as applicant has shown and as best described the controller 322 is controlled by the controller 304 in the control board 302);  
	receiving collaborative information about an exercise session via a software interface (communication module 324 with memory 338; “used to store instructions and data for use and execution by controller 322” ¶ 60; in as much as applicant has shown and as best understood the memory 338 receives the exercise information);
	and providing a force from a central electromagnetic resistance unit (electromagnetic actuator motor 350, see ¶ 30; motor 350 provides a resistance) in response to the control interface and the software interface via a resistance mechanical interface (motor interface 330; “controller 322 may be communicatively coupled to and may control a switching circuit 323. Switching circuit 323 may in turn be coupled to a motor 350 via a motor interface 330 and may control delivery of current to motor 350 responsive to switching signals received from controller 322” ¶ 57; in as much as applicant has shown and as best understood
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210111646 A1 (Rubin) in view of US 20180111034 A1 (Watterson).
	Regarding Claim 6 and 7, Rubin discloses the exercise machine as substantially claimed, see above. Rubin further discloses that the monitor interface is a desktop computer (¶ 56). Rubin does not disclose wherein the monitor interface is configured to accommodate a standard video connection to a monitor, wherein the monitor standard video connection is an HDMI connection.
	Watterson discloses an analogous exercise device solving the same issue of connection to an external computing device (Figure 4) comprising an exercise system (device diagram 400) with a monitor interface (media system 460) wherein the monitor interface is configured to accommodate a HDMI (“a high-definition multimedia interface” ¶ 76)  connection to a monitor (“a display” ¶ 76). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Rubin’s desktop computer with a HDMI connection to a display as taught by Watterson, in order to provide high definition visual information. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784